Citation Nr: 0726541	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for chloracne.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from October 1966 to 
October 1969.  Service in Vietnam and award of the Combat 
Infantry Badge and Bronze Star Medal are indicated in the 
evidence of record.

The veterans October 2002 claim sought to reopen claims of 
entitlement to service connection for chloracne, malaria, 
residuals of peptic ulcer disease, peripheral neuropathy of 
both lower extremities, and an eye disorder; entitlement to 
an increased disability rating for post-traumatic stress 
disorder (PTSD) and residuals of a left index finger 
laceration; and entitlement to service connection for 
hypertension, hearing loss, and degenerative disc disease of 
the low back.  The July 2003 rating decision granted the 
claims in-part and denied them in-part.  The veteran 
disagreed with the rating decision regarding the issues of 
hearing loss, eye disorder and chloracne, and perfected an 
appeal as to those issues.

An unappealed April 1970 rating decision denied the veteran's 
initial claim for entitlement to service connection for an 
eye disorder.

An unappealed June 1988 Board decision denied the veteran's 
initial claim for entitlement to service connection for 
chloracne of the shoulders and back.


Issues not on appeal

As noted above, the veteran sought numerous claims in October 
2002.  In the July 2003 rating decision, the RO denied claims 
for entitlement to service connection for hypertension, 
degenerative disc disease of the low back, peripheral 
neuropathy of both lower extremities, post operative 
residuals of a peptic ulcer, and malaria.  In addition, the 
RO denied an increased disability evaluation for PTSD, and 
evaluated the residuals of left index finger laceration as 10 
percent disabling.  None of those issues are in appellate 
status, and thus will be addressed no further herein.  See 
38 C.F.R. § 20.201 (2006).


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss is 
manifested by normal hearing through 3000 hertz and moderate 
high frequency hearing loss of a sensorineural nature between 
4000 hertz and 8000 hertz.

2.  The veteran's right ear hearing loss is manifested by 
normal hearing through 4000 hertz and a mild hearing loss at 
8000 hertz.

3.  The June 1988 Board decision denying the claim for 
entitlement to service connection for chloracne is final.  

4.  Evidence received since the June 1988 denial regarding 
the veteran's chloracne does not include a diagnosis of 
chloracne.  The lack of a current diagnosed disorder was the 
basis of the June 1988 denial.

5.  The June 1970 rating decision denying the claim to 
entitlement for entitlement to service connection for an eye 
disorder is final.

6.  Evidence submitted since the June 1970 rating decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.

7.  The veteran's eye disorder is not related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for left 
ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86,Diagnostic Code 6100 (2006).

2.  Entitlement to service connection for right ear hearing 
loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

3.  The June 1988 Board decision denying the claim to 
entitlement to service connection for chloracne is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

4.  Since June 1988, new and material evidence has not been 
received so the previously denied claim of entitlement to 
service connection for chloracne is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The June 1970 rating decision denying the claim to 
entitlement to service connection for an eye disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

6.  Since June 1970, new and material evidence has been 
received and the claim of entitlement to service connection 
for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

7.  Entitlement to service connection for an eye disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable disability rating for a left 
ear hearing loss.  He also seeks service connection for right 
ear hearing loss, a chloracne condition of the back and 
shoulders, and an eye condition that he characterizes as 
partial blindness.  Essentially, the veteran contends his 
left ear hearing is worse than that recognized by VA, and 
that the other conditions were incurred during his active 
duty service more than 35 years ago.

As was described in the Introduction, the two claims for 
service connection for chloracne and an eye disorder were 
previously denied in unappealed VA rating decisions.  Before 
considering the claims on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will first discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006).    

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  After careful review, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

With regard to the claim to reopen an eye disorder, the Board 
observes that the RO did not treat the claim as a new and 
material evidence claim.  Rather, it simply addressed the 
claim as a new service connection claim.  As the record 
evidence indicates that the veteran initially claimed 
entitlement to service connection for essentially the same 
condition in 1970 and that the claim was denied in a June 
1970 rating decision.  Thus, the Board finds that the present 
claim must be treated as claim to reopen a previously denied 
claim.  As such, Kent applies to the eye disorder issue.

The Board finds that the RO failed to provide the veteran 
with proper Kent notice.  However, as is more thoroughly 
discussed below, the Board finds that there is evidence in 
the record sufficient to reopen the claim for service 
connection for an eye disorder.  Thus, any failure to provide 
the veteran with proper Kent notice has no prejudicial effect 
on the veteran's claim; the Board finds that such failure is 
harmless.

With regard to the claim to reopen the chloracne, the Board 
notes that the veteran was notified in a November 2002 letter 
that there had been a previous denial of a claim for service 
connection for a chloracne condition, that the decision was 
mailed on August 23, 1988, that the appeal period had expired 
and that the decision was final.  The November 2002 letter 
also informed the veteran:

To reopen your claim, you will need to submit 
evidence not previously considered showing that 
your disability was in fact incurred in or 
aggravated by service.  Evidence of the current 
status of a disability for which service connection 
has been denied is not new and material evidence.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

See November 2002 VCAA letter, at page 1.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

Additionally, the veteran was informed in letters dated 
November 2002 and February 2005 that to support a claim for 
service connection, the evidence must show that:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your disability 
and an injury, disease, or event in military 
service.

The February 2005 letter also informed the veteran that to 
support a claim for an increased disability rating, the 
evidence must show that his service-connected disability had 
gotten worse.

The letters also informed the veteran of the typical kinds of 
evidence that could be used to support the claims for service 
connection and an increased rating such as medical records, a 
statement from his doctor, his statements and statements of 
others who could observe his symptoms.  These notices satisfy 
the VCAA obligation to inform a claimant of the evidence 
required to substantiate his claims. 

The veteran was informed in the letters that VA would provide 
a medical examination if it was deemed necessary to 
substantiate his claim.  The veteran was also informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

The February 2005 letter told the veteran that if he had any 
additional information or evidence that he thought would 
support his claim to let VA know, and that if he had any 
evidence in his possession which pertained to his claim to 
send it to VA.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue.  With regard to 
the claims for service connection, elements (4) and (5), 
degree of disability and effective date, were rendered moot 
because of the RO's denial of service connection.  In other 
words, any deficiency of advisement as to those two elements 
was meaningless, because a disability rating and effective 
date were not assigned in the absence of service connection.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2) and (3), a current 
disability and a connection between the veteran's current 
disabilities and his active duty service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

With regard to the veteran's increased disability rating 
claim, elements (2) and (3) are not in dispute.  Further, 
because the veteran's claim for a compensable rating was 
denied, the absence of notice as to elements (4) and (5) are 
meaningless.  The Board finds that the veteran has received 
proper notice pursuant to Dingess. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

With regard to the claims for service connection and an 
increased disability rating, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate those claims and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and numerous 
reports of VA treatment of the veteran which will be 
discussed below.  The Board notes that the veteran has not 
identified any other records which may support his claims.  
Additionally, the veteran was provided with VA examinations 
in December 2002 and January 2003.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran indicated on his February 2000 VA Form 9 
that he did not want a hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Entitlement to a compensable disability rating for left ear 
hearing loss, currently evaluated as noncompensably 
disabling.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The veteran's left ear hearing loss is rated noncompensably 
(zero percent) disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's left ear hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2006).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
October 2002, after the amended regulations became effective.  
Thus, the veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, a condition that the medical 
evidence in this case supports.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear must be evaluated separately.

Analysis

The veteran seeks entitlement to a higher disability rating 
for his service-connected left ear hearing loss, which is 
currently evaluated as noncompensably disabling.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in the left ear.


The pertinent evidence consists of a VA audiological 
examination conducted in January 2003.  The examination 
revealed the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
LEFT

25
30
30
40

The average decibel loss for the left ear was 31.25.  Speech 
recognition was recorded as 92 percent for the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the left ear.  The 
veteran's right ear is not service-connected, and level I is 
designated to this ear, per 38 C.F.R. § 4.85(f).  Applying 
the required formula, as described, results in a zero percent 
or noncompensable disability rating under Table VII.

Further, the test results do not demonstrate exceptional 
patterns of hearing impairment requiring consideration under 
38 C.F.R. § 4.86 (2006).

There is no competent medical evidence to the contrary.  

The Board wishes to make it clear that it has no reason to 
disbelieve the veteran's statements to the effect that he is 
impacted by his service-connected left ear hearing loss.  
However, as discussed in the law and regulations section 
above the Board must adjudicate this claim by mechanically 
applying the schedular criteria.   See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's left ear hearing loss have not been 
met.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected left ear hearing loss 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria]. 
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected left ear hearing loss.  The 
benefit sought on appeal is therefore denied.

Entitlement to service connection for right ear hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  

With respect to element (1), the January 2003 audiological 
examination report includes the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
30

The January 2003 examination also reported that the veteran's 
speech recognition score for his right ear was 96 percent.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Thus, the evidence of record does not establish that the 
veteran suffers from a current disability as defined by 
section 3.385.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
The claim of entitlement to service connection for hearing 
loss fails on this basis alone.

The Board wishes to make it clear that it does not dispute 
the veteran's contention that he has hearing loss. However, 
as explained above the level of hearing loss which is 
required to be considered disabling for VA purposes has not 
been met.  The veteran and his representative have been 
provided with ample opportunity to present evidence of 
hearing loss at a level considered to be disabling for VA 
purposes.  They have not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].

The Board will briefly touch upon the remaining two Hickson 
elements.  In granting service connection for left ear 
hearing loss and tinnitus, per the July 2003 rating decision, 
the RO has conceded in-service noise exposure.  Thus, giving 
the veteran the benefit of the doubt, elements (2) and (3) 
are arguably met.  However, such evidence is moot and 
inconsequential since the medical evidence before the Board 
supports the decision of the RO that a hearing disability is 
not established.

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for right ear 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for chloracne.

The veteran essentially contends that he has a skin condition 
he claims is chloracne which he first incurred during service 
in Vietnam.

The pertinent law and regulations pertaining to Service 
connection - in general have been stated above and will not 
be repeated here.

Board decisions are final.  38 C.F.R. § 20.1100 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  As is noted in the Introduction, the 
veteran's request to reopen his claim for entitlement to 
service connection for a skin disorder in October 2002.  
Thus, the claim will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran has persistently sought a claim for entitlement 
to service connection for a skin disorder.  In June 1970 the 
RO received the veteran's initial claim of entitlement to 
service connection for a skin disorder and denied the claim 
in a July 1970 rating decision.  In November 1986 the RO 
received the veteran's claim for entitlement to service 
connection for a skin disease due to exposure to Agent Orange 
and denied the claim in a September 1987 rating decision.  
Additionally, in the June 1988 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
skin disease due to exposure to Agent Orange.  This decision 
is final.  

Subsequently, in July 1992 the RO received a claim for 
service connection for chloracne and denied the claim in a 
March 1994 rating decision because no new and material 
evidence was received sufficient to reopen the claim.  The RO 
received another claim for service connection for chloracne 
in September 1996.  In an April 1997 rating decision, the RO 
denied the veteran's claim because no new and material 
evidence was received sufficient to reopen the claim.

The "old" evidence

The relevant evidence of record at the time of the June 1988 
Board decision included the veteran's service medical 
records.  Those records do not show that the veteran 
complained of or sought treatment for any skin disorder.  
Indeed, in his August 28 1969 Statement of Medical Condition 
signed by the veteran indicated that he had no skin disorder.  
An April 1970 VA medical examination reported that the 
veteran's skin was normal.  Additionally, a March 1987 VA 
Agent Orange examination recorded only fungus of all the 
veteran's toenails as the only skin condition of note.  
Finally, the record contained statements by the veteran 
describing the condition, that he had incurred the skin 
condition in Vietnam, and that it was caused by exposure to 
Agent Orange.

The Board's June 1988 decision determined that the record 
evidence did not include evidence of a skin disorder was not 
manifested at separation, and concluded that the veteran did 
not have a skin disorder incurred in or aggravated by 
service.  

Additionally submitted evidence

The veteran submitted statements dated July 1992, December 
1993, and April 2004, each essentially describing how he had 
incurred a skin disorder when he was in Vietnam.  The record 
also includes an October 1996 Agent Orange examination which 
reports that the veteran stated that chloracne "broke out 
while in Vietnam, but was diagnosed and treated about 8 years 
after his service."  Based on the veteran's statements, the 
October 1996 medical examiner provided diagnoses of 
"chloracne, in remission at present," and "scars, 
multiple, skin; secondary to [the chloracne diagnosis]."  A 
December 2002 VA examination indicates that the veteran 
claimed to have outbreaks "of what he describes as 
chloracne," and that "he does not really have any active 
disease now, that it has not been very active in recent years 
but that he does break out on his arms and back during the 
summer months."  After physical examination of the veteran, 
the examiner diagnosed the condition as "acne scarring."  

Analysis

As indicated in the Introduction, the Board denied the 
veteran's claim for service connection for a back condition 
in a June 1988 decision which was not appealed by the 
veteran.  That decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.105, 20.1100 (2006).  The veteran 
now seeks to reopen his claim.  

As explained above, the veteran's claim for service 
connection for his skin condition may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2006).  

The June 1988 Board decision in essence denied the veteran's 
claim because of lack of evidence of Hickson element (2), 
evidence of an in-service incurrence or aggravation of an 
injury or disease.  After review of the entire record, the 
Board finds that the additionally submitted evidence does not 
include anything which indicates that the veteran had an in-
service incurrence or aggravation of an injury or disease, or 
that his skin disorder manifested within one year of his 
discharge.  In fact, the veteran's own statement indicates 
that it was about 8 years after he left service that any skin 
condition manifested.  

The fact that the veteran repeated contentions are contained 
in medical records does not make them new and material.  It 
is now well established that information from a veteran which 
is merely transcribed by a medical professional still amounts 
only to a statement from the veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  Thus, 
the only diagnosis of chloracne in the record is not a 
diagnosis in the true sense, but rather is a report of what 
the veteran contended his condition was.  As such, it has no 
probative value.

Further, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim on the merits, 
because the evidence does not show that the veteran's skin 
disability - which the record indicates has never been 
observed by medical examiners - was incurred in-service.  See 
38 C.F.R. § 3.156 (2006).  In the absence of such evidence, 
the veteran's claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an eye condition.

The veteran contends that he suffers from an eye disorder 
that he describes as partial blindness.  As indicated in the 
Introduction, an unappealed June 1970 rating decision denied 
the veteran's initial claim for entitlement to service 
connection for an eye disorder.  For the reasons previously 
stated, the Board will analyze the issue as a new and 
material evidence claim.

The pertinent law and regulations pertaining to Service 
connection - in general and Finality/new evidence have been 
stated above and will not be repeated here.

The "old" evidence

The relevant evidence of record at the time of the June 1970 
rating decision included the veteran's service medical 
records.  Those records include two entries dated July 1 and 
2, 1969.  The July 1 entry indicates that the veteran 
complained of constant pain in the left eye, decreased night 
vision, and intermittent problems focusing.  In addition, the 
July 1 entry indicates that the veteran reported a history of 
polio as a child with "external strabismus."  The examiner 
indicated that further examination should rule out 
intermittent strabismus and whether the veteran needed 
glasses.  The July 2 entry indicates that the veteran was 
seen at an optometry clinic, complaining of "headaches (mild 
complaint) distance blur," and "no other problems."  The 
examination report indicates that no abnormality was noted, 
and corrective glasses for near sightedness were prescribed.

The record also contained an April 24, 1970 VA examination 
report which stated that the veteran complained of blurred 
vision at night.  The examination reported that the veteran 
had 20/20 vision in both eyes and the examiner reported the 
following diagnosis: "none."

The June 1970 rating decision.

The June 1970 rating decision denied the claim because there 
was no diagnosis of a current eye disability.  This decision 
was not timely appealed and became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

The additionally submitted evidence.

Evidence submitted since the June 1970 rating decision 
includes a January 2003 VA examination report which diagnosed 
the veteran with "glaucoma suspect," and "refractive 
error."  

Analysis

The basis for the June 1970 decision was a lack of a current 
disability.  The January 2003 evidence presents such 
evidence.  Thus, the veteran's service connection claim for 
an eye disorder is accordingly reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

The Board will proceed to a decision on the merits of the 
reopened claim for entitlement to service connection for an 
eye disorder.

Reopened Claim for Service connection

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Board will discuss each element in turn.

With regard to element (1), as indicated, the January 2003 
diagnosis was of "glaucoma suspect," and "refractive 
error."  The Board notes that 38 C.F.R. § 4.9 (2006) 
provides that:

Mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error 
of the eye, personality disorder and mental 
deficiency are not diseases or injuries in the 
meaning of applicable legislation for disability 
compensation purposes.  [Emphasis added].

Thus, as the diagnosis pertains to refractive error, there is 
no record evidence of a disease or injury of the veteran's 
eye for which compensation benefits can be paid, and Hickson 
element (1) can not be satisfied regarding refractive error.  
However, to the extent that the diagnosis states that 
glaucoma is suspected, element (1) is arguably met.

With regard to element (2), as is discussed above, the 
record indicates that there was no disease or injury to 
the veteran's eye.  Indeed, the only diagnosis was that 
the veteran had near sightedness corrected by glasses, 
and, as noted above, such refractive error is not a 
disease or injury that is covered by VA legislation.  
Record evidence includes no mention in the record of the 
veteran suffering from glaucoma during service, or 
within the one year period after discharge from active 
duty.  Thus, element (2) is not met, and the claim fails 
on that basis alone.

With regard to element (3), the record evidence does not 
include any evidence that the veteran's "glaucoma 
suspect" condition is related at all to his service.  
The claim fails on this basis as well.

The Board is aware that the Court has held that in 
situations in which there is competent evidence of a 
current disability and evidence indicating an 
association between the claimant's disability and his 
active service, VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and 
service under 38 U.S.C.A. § 5103A.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  But, as is explained 
in detail above, in this case the Board finds that there 
is no competent evidence of an in-service injury or 
disease.  Thus, the guidance provided in Charles has no 
application to the facts presented in this claim.

For the reasons stated above, the Board finds that service 
connection for an eye disorder is not warranted, and the 
benefits sought on appeal will be denied.


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a chloracne disorder is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for an eye disorder is 
granted.  To that extent only, the appeal is allowed.

Entitlement to service connection for an eye disorder is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


